Citation Nr: 0334429	
Decision Date: 12/10/03    Archive Date: 12/16/03

DOCKET NO.  02-11 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUES

1.  Entitlement to service connection for an infection of the 
feet.  

2.  Entitlement to service connection for a skin rash.  




ATTORNEY FOR THE BOARD

J. Fussell, Counsel







INTRODUCTION

The veteran had active service from November 1968 to June 
1970.  He served in the Republic of Vietnam from June 1969 to 
June 1970.  

This case comes to the Board of Veterans' Appeals (Board) 
from a December 2001 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

The veteran was scheduled for a travel board hearing in 
October 2003, but he did not report for his hearing.  He also 
has not since offered an explanation for his absence or 
requested that his hearing be rescheduled.  Accordingly, the 
Board will review his case as if he withdrew his request for 
a personal hearing.  See 38 C.F.R. § 20.704(d) (2003).  


REMAND

During military service the veteran was treated from April to 
October 1969 for skin pathology involving his forehead, 
chest, and feet.  

In his Application for Compensation and/or Pension (VA Form 
21-526), filed in June 2001, the veteran did not report 
having received any treatment since service for an infection 
of his feet or a skin rash.  However, also on file are two 
VA Form 10-7131s indicating he was hospitalized at a VA 
facility in 1972 and again in 1981 for undisclosed reasons.  
As VA has notice of these records and their possible 
relevance to this appeal, they must be obtained.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992). 

Note also that the Veterans Claims Assistance Act (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), became effective on November 9, 2000.  
Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003), which 
essentially eliminate the requirement of submitting a well-
grounded claim and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
They also require that VA notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 U.S.C.A. § 5103(a); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).

In a decision very recently promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day (in this 
case 60-day) period provided in § 3.159(b)(1) to respond to a 
VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  

Here, in a July 2001 letter the RO informed the veteran of 
the VCAA and requested that he provide any relevant 
information or evidence within 60 days.  The 60-day response 
time cited by the RO is invalid (for the same reasons as the 
30-day period cited by the Court in the PVA decision cited 
above).  Therefore, since this case is being remanded for 
additional development and to cure a procedural defect, 
the RO must take this opportunity to inform the veteran that 
notwithstanding the information previously provided, a full 
year was allowed to respond to a VCAA notice. 



Accordingly, this case is REMANDED to the RO for the 
following:

1.  Review the claims file and ensure that 
all VCAA notice obligations have been 
satisfied in accordance with the recent 
decision in Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  

2.  Obtain all records pertaining to the 
veteran's VA hospitalizations in 1972 and 
1981 and associate these records with the 
other evidence in his claims file.  

3.  Then readjudicate the claims in light of 
any additional evidence obtained.  If the 
claims continue to be denied, send the 
veteran a supplemental statement of the case 
(SSOC) and give him time to respond before 
returning these claims to the Board.  

No action is required on the part of the veteran or his 
representative until further notice is received.  By this 
action, the Board intimates no opinion, legal or factual, as 
to the ultimate disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


